
	

113 HRES 337 IH: Recognizing the contributions of musician Chuck Brown, the Godfather of Go-Go, to music and to the District of Columbia and expressing support for the designation of a Chuck Brown Day.
U.S. House of Representatives
2013-09-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 337
		IN THE HOUSE OF REPRESENTATIVES
		
			September 9, 2013
			Ms. Norton submitted
			 the following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Recognizing the contributions of musician
		  Chuck Brown, the Godfather of Go-Go, to music and to the District of Columbia
		  and expressing support for the designation of a Chuck Brown
		  Day.
	
	
		Whereas Chuck Brown is known as the Godfather of
			 Go-Go because he was the chief architect of the musical genre known as
			 go-go, which is a unique mix of funk, soul, and Latin party sounds;
		Whereas Chuck Brown was a virtuoso singer, songwriter,
			 guitarist, and band leader;
		Whereas Chuck Brown's go-go beat gave the District of
			 Columbia a musical identity of its own and reminds the nation that Washington,
			 DC, is more than just a government town;
		Whereas Chuck Brown's musical catalogue includes 22 albums
			 released over a four-decade period;
		Whereas Chuck Brown's song Bustin' Loose,
			 recorded with his group the Soul Searchers, was the top song on the Billboard
			 Top 100 R&B Chart for four weeks in 1979;
		Whereas Chuck Brown earned a Grammy nomination in 2010 for
			 the song Love from his album We Got This;
		Whereas Chuck Brown was awarded a National Endowment for
			 the Arts National Heritage Fellowship in 2005;
		Whereas Chuck Brown's go-go beat has been passed to new
			 generations with undiminished popularity;
		Whereas Chuck Brown has influenced jazz, rap, and go-go
			 musicians, including the bands Trouble Funk, Rare Essence, and Experience
			 Unlimited (also known as E.U.);
		Whereas Chuck Brown was born on August 22, 1936, and
			 passed away on May 16, 2012, at the age of 75;
		Whereas Chuck Brown was a resident of the District of
			 Columbia almost his entire life and was committed to securing statehood and
			 equal voting rights for the residents of the District of Columbia;
		Whereas the District of Columbia has named a street near
			 the Howard Theatre for Chuck Brown;
		Whereas Chuck Brown is admired for having risen from
			 humble beginnings and overcoming time in prison to become a model leader,
			 devoted father, and family man; and
		Whereas Chuck Brown brought joy to millions of people
			 through his music and never stopped performing until his death: Now, therefore,
			 be it
		
	
		That the House of
			 Representatives—
			(1)recognizes the contributions of musician
			 Chuck Brown, the Godfather of Go-Go, to music and to the District of Columbia;
			 and
			(2)expresses support
			 for the designation of a Chuck Brown Day.
			
